16 U.S. 231
3 Wheat. 231
4 L.Ed. 377
DUNLOPv.HEPBURN, et al.
February 24, 1818

APPEAL frow the circuit court for the district of Columbia.
Feb. 24th.
Mr. Justice WASHINGTON delivered the opinion of the court.


1
By the decree of this court made in this cause at February term, 1816, the defendants were ordered 'to make up, state, and settle, before a commissioner or commissioners to be appointed by the circuit court of the district of Columbia for the county of Alexandria, an account of the rents and profits of the tract of land referred to in the proceedings, since the 27th day of March, 1809, and that they pay over the same to the complainants, John Dunlop & Co., or to their lawful agent or attorney.' The commissioners appointed by the circuit court to execute this part of the decree of this court made a report, in which they state, 'that it did not appear to them that the said William Hepburn and John Dundas, or the legal representatives of the said Dundas, ever received any rents or profits of the land from the 27th day of March, 1809, until the date of the report; but that the reasonable rents and profits of the said land in its untenantable situation from the said 27th day of March, 1809, to the 27th day of March, 1816, with due care would be equal to 2077 60 dollars.'


2
The cause coming on to be heard in the court below on this report, and that court being of opinion that under the decree of this court, the defendants were only to be accountable for the rents and profits actually received, it was decreed that the bill, so far as it seeks a recovery of rents and profits, should be dismissed, from which decree an appeal was prayed to this court.


3
I am instructed by the court to say, that the decree of the circuit is in strict conformity with the decree and mandate of this court, and is therefore to be affirmed.


4
Decree affirmed.